Management’s Discussion and Analysis September 4, 2008 Following is management’s discussion and analysis (MD&A) of the results of operations for MDS Inc. (MDS or the Company) for the quarter ended July 31, 2008 and its financial position as at July 31, 2008.This MD&A should be read in conjunction with the unaudited consolidated financial statements and notes that follow.In 2007, MDS chose to adopt United States generally accepted accounting principles ( GAAP) for financial reporting.As a result of this change, the Company restated to U.S. GAAP its previously filed financial statements for the four quarters of 2007.With U.S. GAAP as our primary basis of accounting, we will reconcile our U.S. GAAP earnings to Canadian generally accepted accounting principles (Canadian GAAP).This reconciliation will be done as required by applicable Canadian regulations on an annual and quarterly basis for fiscal 2008 and 2009.The results discussed in this MD&A are based on U.S.
